Electronically Filed
                                                      Supreme Court
                                                      SCPW-13-0000910
                                                      18-JUN-2013
                                                      10:19 AM

                         SCPW-13-0000910

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


               HERMAN LEE KAOPUA, SR., Petitioner,

                                vs.

                  STATE OF HAWAI#I, Respondent.


                       ORIGINAL PROCEEDING
      (CR. NO. 01-1-0185; NO. 25009; S.P.P. NO. 06-1-0001;
           NO. 28907; S.P.P. NO. 09-1-0007; NO. 30079)

           ORDER DENYING PETITION FOR WRIT OF MANDAMUS
(By: Recktenwald, C.J., Nakayama, Acoba, McKenna, and Pollack, JJ.)

          Upon consideration of petitioner Herman-Lee Kaopua,

Sr.’s petition for a writ of mandamus, the documents attached

thereto and submitted in support thereof, and the record, it

appears that petitioner fails to demonstrate that he has a clear

and indisputable right to void his conviction and sentence or

that he lacks alternative means to seek relief.    See Kema v.

Gaddis, 91 Hawai#i 200, 204, 982 P.2d 334, 338 (1999) (a writ of

mandamus is an extraordinary remedy that will not issue unless

the petitioner demonstrates a clear and indisputable right to

relief and a lack of alternative means to redress adequately the

alleged wrong or obtain the requested action).    Accordingly,
          IT IS HEREBY ORDERED that the appellate court shall

process the petition for a writ of mandamus without payment of

the filing fee.

          IT IS HEREBY FURTHER ORDERED that the petition for a

writ of mandamus is denied.

          DATED:   Honolulu, Hawai#i, June 18, 2013.

                               /s/ Mark E. Recktenwald

                               /s/ Paula A. Nakayama

                               /s/ Simeon R. Acoba, Jr.

                               /s/ Sabrina S. McKenna

                               /s/ Richard W. Pollack




                                 2